Citation Nr: 0427287	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) disability compensation benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The appellant has requested VA disability compensation based 
on Merchant Marine service between December 1945 and May 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).   

A hearing before a Veterans Law Judge was scheduled to take 
place in November 2003; however, the veteran withdrew his 
hearing request.  


FINDINGS OF FACT

1.  The appellant served as a Merchant Marine during the 
period from December 1945 to February 1952.  

2.  The appellant was not a member of the American Merchant 
Marine in Oceangoing Service during the Period of Armed 
Conflict, December 7, 1941, to August 15, 1945.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA disability compensation benefits are not 
met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.4, 
3.6, 3.7 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
Discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  A letter dated in March 2002 
informed the appellant of the evidence need to establish 
entitlement to service connection.  The SOC included the 
pertinent laws and regulations.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes documents showing the period 
in which the appellant was in the Merchant Marine.  The 
appellant requested a hearing, but later withdrew that 
request.  For the reasons stated above, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the appellant's 
claim for entitlement to VA disability compensation benefits.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, this issue is being denied due 
to the appellant's lack of veteran status.  The facts are not 
in dispute.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA.

Moreover, the Board notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which he is not entitled 
as a matter of law or when the claimant is ineligible because 
of lack of qualifying service, lack of veteran status or 
other lack of legal eligibility. See 38 U.S.C.A. § 
5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2003). As 
discussed below, the Board finds that the appellant is 
ineligible for the benefit sought, and thus further 
assistance would not be helpful and will not be provided.



II.  Factual Background

The appellant asserts that he had Merchant Marine service 
which should qualify him for VA disability compensation 
benefits.  

The appellant submitted an application for compensation 
and/or pension in August 2001.  On the form, he reported that 
he had active service from December 13, 1945, until May 1, 
1952.  He reported that the branch of service was United 
States Coast Guard Merchant Marine.  He stated that he 
sustained a right eye injury in March 1946 and ulcers in 
February 1952.  

The appellant subsequently submitted an Honorable Discharge 
Certificate from the United States Coast Guard indicating 
discharge on December 31, 1946.  It was noted that the 
document had been issued pursuant to P.L 95-202 and/or P.L. 
105-368 for service in the American Merchant Marine between 
December 7, 1941 and December 31, 1946.  He has also 
submitted a photo copy of a letter from a VA employee to a 
member of Congress which indicates that Merchant seamen who 
engaged in Active ocean-going service from December 7, 1941 
to December 31, 1946 are eligible to apply for a certificate 
of release or discharge from the DOD, and that this will then 
entitle the holder to apply for VA benefits currently 
available to World War II veterans.  

III.  Criteria

Compensation for service connected disability is available to 
veterans, or the surviving spouse, children, or parents of 
veterans. 38 C.F.R. § 3.4 (2003).  A person seeking VA 
benefits must first establish by a preponderance of the 
evidence that the service member, upon whose service such 
benefits are predicated, has attained the status of veteran. 
Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. § 3.1(d) 
(2003).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2003).

Persons considered to have performed active military, naval, 
or air service also include 54 additional categories. These 
consist of:

(a) Aerial transportation of mail. Persons who were injured 
or died while serving under conditions set forth in Pub. L. 
140, 73d Congress.

(b) Aliens. Effective July 28, 1959, a veteran discharged for 
alienage during a period of hostilities unless evidence 
affirmatively shows he or she was discharged at his or her 
own request. A veteran who was discharged for alienage after 
a period of hostilities and whose service was honest and 
faithful is not barred from benefits if he or she is 
otherwise entitled. A discharge changed prior to January 7, 
1957, to honorable by a board established under authority of 
section 301, Pub. L. 346, 78th Congress, as amended, or 
section 207, Pub. L. 601, 79th Congress, as amended (now 10 
U.S.C. 1552 and 1553), will be considered as evidence that 
the discharge was not at the alien's request.

(c) Army field clerks. Included as enlisted men.

(d) Army Nurse Corps, Navy Nurse Corps, and female dietetic 
and physical therapy personnel. (1) Army and Navy nurses 
(female) on active service under order of the service 
department.

(2) Dietetic and physical therapy (female) personnel, 
excluding students and apprentices, appointed with relative 
rank on or after December 22, 1942, or commissioned on or 
after June 22, 1944.

(e) Aviation camps. Students who were enlisted men during 
World War I.

(f) Cadets and midshipmen.

(g) Coast and Geodetic Survey, and its successor agencies, 
the Environmental Science Services Administration and the 
National Oceanic and Atmospheric Administration.

(h) Coast Guard. Active service in Coast Guard on or after 
January 29, 1915, while under jurisdiction of the Treasury 
Department, Navy Department, or the Department of 
Transportation.

(i) Contract surgeons. For compensation and dependency and 
indemnity compensation, if the disability or death was the 
result of disease or injury contracted in line of duty during 
a war period while actually performing the duties of 
assistant surgeon or acting assistant surgeon with any 
military force in the field, or in transit or in hospital.

(j) Field clerks, Quartermaster Corps. Included as enlisted 
men.

(k) Lighthouse service personnel. Transferred to the service 
and jurisdiction of War or Navy Departments by Executive 
order under the Act of August 29, 1916. Effective July 1, 
1939, service was consolidated with the Coast Guard.

(l) Male nurses. Persons who were enlisted men of Medical 
Corps.

(m) National Guard. Members of the National Guard of the 
United States and Air National Guard of the United States are 
included as Reserves.

(n) Persons heretofore having a pensionable or compensable 
status.

(o) Persons ordered to service. (1) Any person who has:

(i) Applied for enlistment or enrollment in the active 
military, naval, or air service and who is provisionally 
accepted and directed, or ordered, to report to a place for 
final acceptance into the service, or (ii) Been selected or 
drafted for such service, and has reported according to a 
call from the person's local draft board and before final 
rejection, or (iii) Been called into Federal service as a 
member of the National Guard, but has not been enrolled for 
Federal service, and (iv) Suffered injury or disease in line 
of duty while going to, or coming from, or at such place for 
final acceptance or entry upon active duty, is considered to 
have been on active duty and therefore to have incurred such 
disability in active service.

(2) The injury or disease must be due to some factor relating 
to compliance with proper orders. Draftees and selectees are 
included when reporting for preinduction examination or for 
final induction on active duty. Such persons are not included 
for injury or disease suffered during the period of inactive 
duty, or period of waiting, after a final physical 
examination and prior to beginning the trip to report for 
induction. Members of the National Guard are included when 
reporting to a designated rendezvous.

(p) Philippine Scouts and others.

(q) Public Health Service.

(r) Reserves.

(s) Revenue Cutter Service. While serving under direction of 
Secretary of the Navy in cooperation with the Navy.

(t) Training camps. Members of training camps authorized by 
section 54 of the National Defense Act, except members of 
Student Army Training Corps Camps at the Presidio of San 
Francisco, Plattsburg, New York, Fort Sheridan, Illinois, 
Howard University, Washington, D.C., Camp Perry, Ohio, and 
Camp Hancock, Georgia, from July 18, 1918, to September 16, 
1918.

(u) Women's Army Corps (WAC). Service on or after July 1, 
1943.

(v) Women's Reserve of Navy, Marine Corps, and Coast Guard. 
Same benefits as members of the Officers Reserve Corps or 
enlisted men of the United States Navy, Marine Corps or Coast 
Guard.

(w) Russian Railway Service Corps. Service during World War I 
as certified by the Secretary of the Army.

(x) Active military service certified as such under section 
401 of Pub. L. 95-202. Such service if certified by the 
Secretary of Defense as active military service and if a 
discharge under honorable conditions is issued by the 
Secretary. The effective dates for an award based upon such 
service shall be as provided by § 3.400(z) and 38 U.S.C. 
5110, except that in no event shall such an award be made 
effective earlier than November 23, 1977. Service in the 
following groups has been certified as active military 
service.  (emphasis added)

(1) Women's Air Forces Service Pilots (WASP).

(2) Signal Corps Female Telephone Operators Unit of World War 
I.

(3) Engineer Field Clerks.

(4) Women's Army Auxiliary Corps (WAAC).

(5) Quartermaster Corps Female Clerical Employees serving 
with the AEF (American Expeditionary Forces) in World War I.

(6) Civilian Employees of Pacific Naval Air Bases Who 
Actively Participated in Defense of Wake Island During World 
War II.

(7) Reconstruction Aides and Dietitians in World War I.

(8) Male Civilian Ferry Pilots.

(9) Wake Island Defenders from Guam.

(10) Civilian Personnel Assigned to the Secret Intelligence 
Element of the OSS.

(11) Guam Combat Patrol.

(12) Quartermaster Corps Keswick Crew on Corregidor (WWII).

(13) U.S. Civilian Volunteers Who Actively Participated in 
the Defense of Bataan.

(14) United States Merchant Seamen Who Served on Blockships 
in Support of Operation Mulberry.

(15) American Merchant Marine in Oceangoing Service during 
the Period of Armed Conflict, December 7, 1941, to August 15, 
1945. (emphasis added)

(16) Civilian Navy IFF Technicians Who Served in the Combat 
Areas of the Pacific during World War II (December 7, 1941 to 
August 15, 1945). As used in the official name of this group, 
the acronym IFF stands for Identification Friend or Foe.

(17) U.S. Civilians of the American Field Service (AFS) Who 
Served Overseas Operationally in World War I during the 
Period August 31, 1917 to January 1, 1918.

(18) U.S. Civilians of the American Field Service (AFS) Who 
Served Overseas Under U.S. Armies and U.S. Army Groups in 
World War II during the Period December 7, 1941 through May 
8, 1945.

(19) U.S. Civilian Employees of American Airlines Who Served 
Overseas as a Result of American Airlines' Contract with the 
Air Transport Command During the Period December 14, 1941 
through August 14, 1945.

(20) Civilian Crewmen of United States Coast and Geodetic 
Survey Vessels Who Performed Their Service in Areas of 
Immediate Military Hazard While Conducting Cooperative 
Operations with and for the United States Armed Forces Within 
a Time Frame of December 7, 1941, to August 15, 1945.

(21) Honorably Discharged Members of the American Volunteer 
Group (Flying Tigers) Who Served During the Period December 
7, 1941 to July 18, 1942.

(22) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of United Air Lines (UAL), Who Served Overseas as a 
Result of UAL's Contract With the Air Transport Command 
During the Period December 14, 1941, through August 14, 1945.

(23) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Transcontinental and Western Air (TWA), Inc., 
Who Served Overseas as a Result of TWA's Contract With the 
Air Transport Command During the Period December 14, 1941, 
through August 14, 1945.

(24) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Consolidated Vultree Aircraft Corporation 
(Consairway Division) Who Served Overseas as a Result of a 
Contract With the Air Transport Command During the Period 
December 14, 1941, through August 14, 1945.

(25) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Pan American World Airways and Its Subsidiaries 
and Affiliates, Who Served Overseas as a Result of Pan 
American's Contract With the Air Transport Command and Naval 
Air Transport Service During the Period December 14, 1941 
through August 14, 1945.

(26) Honorably Discharged Members of the American Volunteer 
Guard, Eritrea Service Command During the Period June 21, 
1942 to March 31, 1943.

(27) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Northwest Airlines, Who Served Overseas as a 
Result of Northwest Airline's Contract with the Air Transport 
Command during the Period December 14, 1941 through August 
14, 1945.

(28) U.S. Civilian Female Employees of the U.S. Army Nurse 
Corps While Serving in the Defense of Bataan and Corregidor 
During the Period January 2, 1942 to February 3, 1945.

(29) U.S. Flight Crew and Aviation Ground Support Employees 
of Northeast Airlines Atlantic Division, Who Served Overseas 
as a Result of Northeast Airlines' Contract With the Air 
Transport Command During the Period December 7, 1941, Through 
August 14, 1945.

(30) U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Braniff Airways, Who Served Overseas in the 
North Atlantic or Under the Jurisdiction of the North 
Atlantic Wing, Air Transport Command (ATC), as a Result of a 
Contract With the ATC During the Period February 26, 1942, 
Through August 14, 1945.
See 38 C.F.R. § 3.7 (2003).

Section 402 of Pub. L. 105-368 provides that the "qualified 
service" of certain merchant mariners between August 16, 
1945, and December 31, 1946, is deemed active duty service 
for the purpose of certain benefits including burial flags, 
burial allowance for certain indigent wartime veterans, plot 
allowance payable to a State for burial in certain "state-
owned" cemeteries or cemetery sections, headstones and 
markers, interment in national cemeteries, markers in 
memorial areas of Arlington National Cemetery.  Public Law 
105- 368 did not provide eligibility for Department of 
Veterans Affairs (VA) compensation benefits.



IV.  Analysis

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status needed to invoke VA benefits laws. 
Aguilar, 2 Vet. App. at 23; Grottveit v. Brown, 5 Vet. App. 
91, 92 (1993).  In order to establish veteran status, the 
appellant must first show that he served in the active 
military, naval, or air service. 38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2003).

The appellant does not contend that he in fact served a 
period of active duty, active duty for training or inactive 
duty training in the armed forces, the primary means of 
satisfying the requirement of active military, naval, or air 
service.  His principal contention with respect to this 
appeal is that he served in the Merchant Marines at the end 
of World War II, and that he sustained a disabling injury.

As set out in the foregoing section of this decision, the 
regulations do provide certain categories of service other 
than active duty, active duty for training and inactive duty 
training that also qualify as active military, naval or air 
service for the purpose of establishing veteran status.  
However, service as a Merchant Marine only qualifies if it 
was oceangoing service between December 7, 1941, and August 
15, 1945.

The appellant has stated that a letter from someone in the VA 
indicated that he would be entitled to military benefits.  
The Board notes that the letter described above may have left 
the mistaken impression that the appellant was entitled to VA 
disability compensation benefits.  However, to the extent 
that it promised benefits to which the law and regulations do 
not entitle the appellant, the statement constitutes 
erroneous advice and does not create an obligation on the 
part of VA to grant benefits. See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) [erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits]; see also Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) [holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits]. 

In support of his appeal, the veteran also cites a discharge 
certificate which was  apparently issued pursuant to Pub. L. 
105-368, the Veterans Benefits Enhancement Act of 1998.  That 
law gave the veteran credit for his Merchant Marine service 
from December 1945 to December 1946; however, it did so only 
for the purpose of VA burial benefits, rather than VA 
disability benefits.  As such, it is not applicable to the 
current appeal. 

The Board additionally notes that it does not doubt the 
appellant's sincerity in pursuing his claim.  As explained 
above, establishing entitlement to status as a veteran 
requires the satisfaction of specific criteria, which are not 
met in the appellant's case.  As the evidence in this case 
does not show, and as the appellant has not alleged such 
service as would qualify as active military naval or air 
service, the appellant does not meet the definition of a 
veteran as established under 38 C.F.R. § 3.1 (d).  The 
appellant was not a member of the American Merchant Marine in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945.  Therefore he is not 
entitled to VA compensation benefits. See Holmes, 10 Vet. 
App. 38; Aguilar, 2 Vet. App. 21.  A claim by a claimant who 
fails to show threshold eligibility lacks legal merit or 
legal entitlement and must be denied as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board holds 
that, as a matter of law, the appellant is not eligible for 
VA compensation benefits.


ORDER

Basic eligibility for VA compensation benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



